Lumpkin, Justice.
"We have directed the reporter to prepare and prefix to this opinion a condensed statement of so much of the record as may be essential to an understanding of the points ruled.
Under the facts it is surely safe to say that there was no abuse of discretion in appointing a receiver, if the petition of Mrs. Hannah can be treated as one filed in her representative capacity as the administratrix upon the estate of her deceased husband. Regarding it as a petition filed in her individual right, the propriety of appointing a receiver at her instance would present quite a serious and difficult question; but, in view of the entire record, we think the judge was authorized to deal with the petition as a proceeding in behalf of the administratrix. This being so-, there is no difficulty in sustaining the action taken by the judge, except as to so much of the order passed by him as authorized the receiver to take possession of the individual property of B. C. Adams, the surviving partner of the Dawson Variety and Manufacturing Company. To this extent, the order was too comprehensive, but appropriate direction has been given for its correction in this respect. Beyond this, we see no further occasion for interference on our part with the judgment as rendered.

Judgment affirmed, with direction.